IN THE COURT OF APPEALS OF IOWA

                                    No. 18-1627
                               Filed March 18, 2020


JOHN WASHBURNE,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Lee (South) County, Michael J.

Schilling, Judge.



       John Washburne appeals the summary dismissal of his second application

for postconviction relief. AFFIRMED.




       Thomas Hurd of Greenberg & Hurd, LLP, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



       Considered by Bower, C.J., and May and Greer, JJ.
                                           2


MAY, Judge.

       John Washburne appeals the summary dismissal of his second application

for postconviction relief (PCR). We affirm.

       Washburne argues Welch v. United States, 136 S. Ct. 1257, 1264 (2016),

requires retroactive application of State v. Heemstra, 721 N.W.2d 549, 558 (Iowa

2006). Presumably, he also reasons Welch amounts to a new “ground of law” that

could excuse his failure to file this action within three years—as is usually required

in PCR cases. See Iowa Code § 822.3 (2016).1

       We disagree. This court has already determined Welch neither requires

retroactive application of Heemstra nor counts as a new “ground of law” for

purposes of the PCR statute of limitations. See Davis v. State, No. 18-0078, 2019
WL 476478, at *1–2 (Iowa Ct. App. Feb. 6, 2019); Pegram v. State, No. 17-0795,

2018 WL 2084828, at *3 (Iowa Ct. App. May 2, 2018); Graves v. State, No. 17-

0350, 2018 WL 1863160, at *2 (Iowa Ct. App. Apr. 18, 2018); Dixon v. State, No.

16-1978, 2018 WL 739259, at *1–2 (Iowa Ct. App. Feb. 7, 2018).

       We have no more to add to the PCR court’s well-written order. We affirm

the PCR court’s summary dismissal of Washburne’s PCR application without

further opinion. See Iowa Ct. R. 21.26(1)(d), (e).

       AFFIRMED.



1 Washburne’s conviction was affirmed in 1997. See generally State v.
Washburne, 574 N.W.2d 261 (Iowa 1997). He filed his second PCR application in
2016. Iowa Code section 822.3 provides, in relevant part, that PCR actions “must
be filed within three years from the date the conviction or decision is final or, in the
event of an appeal, from the date the writ of procedendo is issued.” It goes on to
say, “[h]owever,” that this “limitation does not apply to a ground of fact or law that
could not have been raised within the applicable time period.” Iowa Code § 822.3.